Citation Nr: 1434921	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-15 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, prior to October 8, 2008.

3.  Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability from October 8, 2008, to September 8, 2010.

4.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability from September 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1978, and from October 1978 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Pursuant to the May 2009 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in January 2014.  The appellant failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in an April 2014 Brief, the Veteran's representative raised two additional issues, neither of which was timely filed.  First, it was claimed that an earlier effective date was warranted for the Veteran's 40 percent evaluation for a lumbar spine disability (specifically, the date of the claim, as opposed to the date of the VA examination which demonstrated increased severity).  Second, the representative alleged that a reduction from 40 percent to 20 percent for this disability was not proper.

Regarding the Veteran's earlier effective date claim, the U.S. Court of Appeals for Veterans Claims (Court) has held that there is no free-standing claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Although there are numerous exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300.  

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Id at 299-300.  Here, the Veteran has not properly raised an allegation of CUE with any prior final RO decision, and because his April 2014 claim represents a free-standing earlier effective date claim for the grant of an evaluation of 40 percent for a lumbar spine disability, the claim is not timely and will not be addressed herein.  However, the Board will address the evaluation of the back disability during the appeal period.  

As to the propriety of the rating reduction from 40 percent to 20 percent for a lumbar spine disability, the Board notes that this claim was filed nearly three years after said reduction, and as such the Board lacks jurisdiction to adjudicate that issue.  Rather than refer the issue to the agency of the original jurisdiction (AOJ), the Board finds such claim is rendered moot, as the Board has restored the Veteran's 40 percent evaluation from September 9, 2009 based on our evaluation of the evidence during the appeal period.

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 8, 2008, the Veteran's lumbar disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month period.

2.  From October 8, 2008, the Veteran's lumbar disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12-month period.

CONCLUSIONS OF LAW

1.  Prior to October 8, 2008, the criteria for an evaluation in excess of 20 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  From October 8, 2008, to September 8, 2010, the criteria for an evaluation in excess of 40 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

3.  From September 9, 2010, the criteria for a rating of 40 percent, but no higher, for a disability of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran is challenging initial, currently-assigned evaluations for a service-connected lumbar spine disability.  Importantly, the Board notes that he is also service connected for neurologic disorders associated with his lumbar spine disability, to include radiculopathy of the bilateral lower extremities.  As these disabilities are not in appellate status, and the Veteran has not appealed this decision, the Diagnostic Codes pertaining to neurological impairment will not be discussed in this decision.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

Here, the Veteran has claimed that his service-connected lumbar disability is more severe than his current evaluations (in each of three staged ratings) would indicate.  Prior to October 8, 2008, his disability evaluation is 20 percent.  From that date through September 8, 2010, a 40 percent evaluation has been assigned.  From September 9, 2010, the Veteran is in receipt of a 20 percent disability rating.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The Veteran's disability has been rated under the provisions of Diagnostic Code 5242, which requires application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine........,......100

Unfavorable ankylosis of the entire thoracolumbar 
spine  ........................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months...............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months...........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months...........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was first afforded a VA examination in conjunction with his claim in March 2007.  At that time, the Veteran reported back pain with an intensity of 7/10 almost daily, as well as fatigue, stiffness, weakness, and spasms.  The pain was sharp and lasted for hours at a time.  Weekly flare-ups were also reported which resulted in limited ambulation and the inability to bend over.  He did not use any assistive devices and was independent in his activities of daily living.

On examination, there was objective evidence of muscle spasm, guarding, pain with motion, and tenderness on the left and right.  Atrophy and weakness were not observed.  Neither muscle spasm, local tenderness, nor guarding was severe enough to produce abnormal gait or spinal contour.  His posture was stooped but gait was normal.  Kyphosis and scoliosis were present.  Ankylosis was not observed.  The examiner concluded that the overall effect on activities of daily living ranged from severe (exercise) to none (feeding).  

Flexion was to 80 degrees with pain at 60 degrees, extension was to 20 degrees with pain at 10 degrees, and bilateral lateral flexion was to 30 degrees with pain at 20 degrees.  Prior MRI and x-ray testing revealed osteoporosis, scoliosis, and degenerative changes at L4-5 and L5-S1, status post laminectomy, with implantation of stabilizing rods. 

The Veteran's next VA examination was conducted in October 2008.  Again, pain was reported almost daily, with an intensity of 8-9/10, which had worsened over time.  He also reported fatigue, decreased motion, stiffness, weakness, and spasms.  He now used a cane to assist with ambulation.

On examination, atrophy was absent, but spasm, guarding, pain with motion, tenderness, and weakness were present, but these factors were not so severe as to result in abnormal gait or abnormal spinal contour.  Gait was slow, though propulsion was proper.  Muscle tone was normal with no atrophy.  The spine was not ankylosed.  Flexion was to 30 degrees with pain at 0 degrees.  After repetitive use, flexion was to 25 degrees.  Extension was to 10 degrees, limited to 5 degrees following repetition, with pain at 0 degrees. Bilateral lateral flexion was to 15 degrees (10 degrees after repetition), with pain at 0 degrees.  The examiner determined that activities of daily living were prevented due to the Veteran's back disability.

In September 2010, the VA examination report noted a history of multiple spinal fusions and six months of physical therapy prior to separation from active service.  The Veteran reported severe, weekly flare-ups which limited him to his bed.  He reported daily severe pain, fatigue, decreased motion, stiffness, and spasm.  He also indicated one incapacitating episode, three months prior, for severe sciatica pain.  He still used a cane, and he was unable to walk more than a few yards at a time.  

Unlike other VA examinations of record, objective testing was negative for spasm.  Guarding and pain with motion were observed, but not of the severity to produce abnormal gait or contour.  Ankylosis was observed, however this likely refers to those areas of the spine which had been fused, as flexion was to 65 degrees.  Extension was to 10 degrees, bilateral lateral flexion was to 15 degrees, left lateral rotation was to 22 degrees, and right lateral rotation was to 20 degrees.  There was objective evidence of pain on motion which limited flexion to 50 degrees, extension to 5 degrees, and bilateral lateral flexion and rotation to 15 degrees following repetitive testing.  The examiner reported that the Veteran's back disability had no effect on many activities of daily living, with "sports" being the only activity severely affected, providing some evidence against this claim.

During the next VA examination, performed in September 2011, flexion was to 15 degrees, extension was to 10 degrees, and bilateral lateral flexion and rotation was to 15 degrees.  Following repetitive testing, each range of movement was limited by five additional degrees.

A September 2012 VA examination report indicated that flexion was to 15 degrees, extension was to 10 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 10 degrees, and bilateral lateral rotation was to 10 degrees.  The Veteran was able to walk with a cane, with poor balance and slow propulsion. 

After a review of the evidence, lay and medical, the Board finds that the weight of the evidence is in favor of a 20 percent evaluation prior to October 8, 2008, as objective medical evidence of record fails to demonstrate forward flexion of the lumbar spine to 30 degrees or less, even when considering the directives of DeLuca.  Neither the Veteran's range of motion, nor any other objective indicator, revealed symptomatology which would warrant a 40 percent rating.  At worst, flexion was to 60 degrees with pain, which is the largest range of motion for which the assignment of 20 percent is warranted.  

As ankylosis was not found during the period in question, and the Veteran did not report incapacitating episodes having a total duration of at least four weeks during the prior year, a higher rating is not warranted prior to October 8, 2008.  

From October 8, 2008, to September 8, 2010, the criteria for an evaluation in excess of 40 percent have not been met.  Simply, there is no indication whatsoever that the Veteran suffered from unfavorable ankylosis of the entire thoracolumbar spine.  While flexion (and other motion ranges) was certainly limited, a higher rating would require total, unfavorable ankylosis of the thoracolumbar spine or the entire spine (no flexion at all).  Here, this is not the case.  During each examination, the Veteran was able to flex to some degree.  Therefore, from October 8, 2008, to September 8, 2010, a rating in excess of 40 percent is not warranted.

Viewing the evidence in the light most favorable to the Veteran, the Board finds that a rating of 40 percent, from September 9, 2010, is warranted in this case.  While the VA examination conducted in September 2010 demonstrated a range of motion which was significantly greater than prior testing, other findings were markedly different as well.  Not only was flexion to 65 degrees, the examination was also negative for muscle spasm.  This stands in sharp contrast to every other examination of record in which this symptom was discussed.  Further, the examiner determined that abnormal spinal contour was absent, when all other examinations found, at a minimum, scoliosis (which had also been demonstrated in MRI and x-ray findings years prior).  The examiner found that the Veteran's disability had no effect on his activities of daily living, while other examiners found those effects on activities to be severe.  Due to this anomaly, the Board does not find that the September 2010 VA examination report is of sufficient probative weight to justify the decrease in the Veteran's rating.

Clearly, such improvement was not sustained, as each remaining VA examination of record demonstrated flexion to 15 degrees (and in one instance, 10 degrees with pain).  Therefore, the Board finds that an evaluation of 40 percent is justified here.  

However, despite the single notation of "ankylosis," a higher rating is not warranted.  Most likely, this notation was describing those segments of the Veteran's lumbar spine which were surgically-fused.  Moreover, there is no indication of "unfavorable" ankylosis at any time, which would be required in order to increase the Veteran's evaluation to 50 percent disabling.  Finally, while a single incapacitating episode was noted during the entire appellate period, which lasted for one day and was actually the result of radiculopathy, incapacitating episodes having a total duration of at least six weeks during any 12-month period were neither reported nor observed at any time.  Therefore, a 40 percent rating from September 9, 2010, is warranted, but no higher.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing back pain and limitation of motion.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this case, the fact that the Veteran has a back disability is not in dispute.  The only question is the level of disability.  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight in making this finding.  See Guerrieri.  

The Board has further considered the Veteran's lumbar claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this regard, it is important for the Veteran to understand that the problems he has cited are the basis for the current evaluation.  A 40% evaluation is, by definition, a significant disability evaluation which will cause him many problems. 

After comparing the manifestations and reported impairment of function of the Veteran's low back, the Board finds that symptoms (and functional impairment) for this disabilities are more than encompassed by the currently-assigned schedular rating at each stage.  As such, the schedular criteria are not inadequate for either claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board further notes that entitlement to total disability based upon individual employability (TDIU) has previously been denied by the RO, and that the Veteran has not claimed, nor does the record so indicate, the intent to pursue such a claim again at this time.  While there were indications of problems with work, this was the basis of the RO's action to address TDIU, which was not appealed and is therefore not before the Board at this time.  In any event, the Veteran is already at 100% disabled. 

The Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, and as such grants a rating of 40 percent, but no higher, for his lumbar disability from September 9, 2010.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As to his other staged ratings, the evidence is not so evenly-balanced and does not support higher evaluations, and as such the doctrine is not for application in those instances.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) , as stated above.  As such, the VCAA duty to notify was satisfied.

Where, as here, service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection have been more than substantiated, the claim have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran also submitted statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was most recently afforded a VA medical examination in October 2012.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claims on appeal.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since 2012, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.   





ORDER

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, prior to October 8, 2008, is denied.

Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability from October 8, 2008, to September 8, 2010, is denied.

Entitlement to an initial evaluation of 40 percent for a lumbar spine disability, but no higher, from September 9, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets any additional delay, the Veteran's remaining claim must be remanded for further development.  

The Veteran has claimed entitlement to service connection for an eye condition (claimed as loss of sight).  The Board notes that he was treated for astigmatism during his period of active service.  His claim was denied in August 2007 because his current diagnoses of presbyopia and astigmatism were determined to be congenital disorders for which service connection was not available.  However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  

Since the presumption of soundness at entrance attaches in this case, as the record fails to demonstrate that an eye disorder was diagnosed on, or prior to, enlistment into either of the Veteran's periods of active service, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  As such, this claim must be remanded for a VA examination to determine the etiology of any current ocular disorder.  Further, the examiner must determine whether any current eye disorder is etiologically-related to a service-connected disability, to include diabetes.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule a VA examination to assess the severity and etiology of any currently-diagnosed eye disorder, to include presbyopia and astigmatism.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports and any other relevant evidence.   The examiner should then address the following questions:

VA must show by "clear and unmistakable" evidence that the congenital disease preexisted service and was not aggravated by service.  Can that be said in this case?  

A review of the Board's remand of this case may help the examiner.  The Veteran is service connected for diabetes so if the problem is the result of this condition the examiner should so indicate.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


